DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks filed 11/8/2021, with respect to Hawkins failing to teach or suggest amended claim 1 have been fully considered and are persuasive.  The rejection of claims 1, 5-7 under 35 U.S.C. §102(a)(1) as being anticipated by Hawkins and rejection of claims 2-4 under 35 U.S.C. §103 as being unpatentable over Hawkins have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is drawn to a separation membrane comprising, among other things, an anion exchange membrane and a cation exchange membrane in face-to-face contact, the cation exchange membrane and anion exchange membrane each having two or more concavities and convexities which interlock with each other in a reverse phase, wherein a height of the concavities and convexities of the anion exchange membrane is 20 µm to 80 µm, a width of the concavities and convexities of the anion exchange membrane is 20 µm to 80 µm, and the distance between the concavities and convexities of the anion exchange membrane is 20 µm to 80 µm.
The closest prior art of record is Hawkins et al. (US 2006/0016685) which discloses a textured ion exchange membrane comprising an anion exchange layer abutting a cation exchange layer, wherein the dimension of texture feature is at least 1 micron and the texture feature has a distance of at least 10 microns (Title, Abstract, [0033], Fig. 1C).  However, Hawkins fails to teach or suggest the combination of the claimed height, width and distance between the concavities and convexities of the anion exchange membrane.  Further, the prior art does not provide any motivation for one skilled in the art to modify the height, width and distance between the concavities and convexities of the anion exchange membrane while also satisfying the claimed relationship between the cation and anion exchange membranes (i.e., “an anion exchange membrane and a cation exchange membrane in face-to-face contact” and “the cation exchange membrane and anion exchange membrane each having two or more concavities and convexities which interlock with each other in a reverse phase”).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        2/18/2022